J-S26019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GILBERTO CARDENAS-TORRES                   :
                                               :
                       Appellant               :   No. 355 MDA 2022

             Appeal from the PCRA Order Entered January 27, 2022
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001604-2020


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                   FILED: OCTOBER 11, 2022

        Gilberto Cardenas-Torres (Appellant) appeals from the order entered on

January 27, 2022, in the Franklin County Court of Common Pleas, dismissing

his petition for collateral relief filed under the Post Conviction Relief Act

(PCRA).1 Appellant seeks relief from the judgment of sentence of three to 18

months of county imprisonment, imposed on December 3, 2020, after he pled

guilty to one count of terroristic threats (intent to terrorize another).2

Appellant’s court-appointed counsel, Christopher L. Reibsome, Esquire (PCRA

counsel), has filed a petition to withdraw from representation and a brief

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. § 2706(a)(1).
J-S26019-22


pursuant     to   Anders      v.    California,   386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).3 We grant PCRA

counsel’s petition to withdraw, and affirm the order dismissing Appellant’s

petition.

       A recitation of the underlying facts is not necessary to our disposition.

Briefly, on October 31, 2020, Appellant was charged with three counts each

of terroristic threats and harassment. See PCRA Ct. Op., 4/11/22, at 1. On

December 3rd, he entered a negotiated guilty plea to one count of terroristic

threats and “agreed to the additional terms of 3-18 months incarceration.”

Id. As part of the agreement, the Commonwealth dismissed the remaining

charges. Id. Appellant did not file a direct appeal.

       Subsequently, Appellant filed several pro se documents: (1) a “motion

in request for a Padilla[4] hearing,” filed on August 18, 2021; and (2) two

PCRA petitions, both filed on September 13, 2021, and alleging ineffective



____________________________________________


3 Preliminarily, we note that PCRA counsel erroneously seeks to withdraw
under Anders, supra, instead of the proper procedure espoused in
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). Generally, we accept
an Anders brief in lieu of a Turner/Finley letter because an Anders brief
provides greater protection to the defendant. See Commonwealth v.
Fusselman, 866 A.2d 1109, 1111 n.3 (Pa. Super. 2004).

4 See Padilla v. Kentucky, 559 U.S. 356, 374 (2010) (holding that failure of
criminal defense attorney to advise their non-citizen client of immigration
consequences of guilty plea constitutes constitutionally ineffective assistance
of counsel).


                                           -2-
J-S26019-22


assistance of counsel for failing to advise him of the immigration consequences

of his guilty plea. On January 7, 2022, the PCRA court held an evidentiary

hearing on the matter. Both plea counsel, Christopher J. Mosebrook, Esquire,

and Appellant testified. See PCRA Ct. Op. at 1. The PCRA court summarized

their testimony as follows:

      [Appellant] testified that he spoke over the phone with a woman
      regarding the guilty plea and the sentence of 3-18 months
      incarceration, but no one explained the consequences of his
      conviction and incarceration to him and how it would affect his
      immigration status. His attorney did not review or ask him about
      his immigration status. He did not know that he would be
      deported as a consequence of the guilty plea. Attorney Mosebrook
      testified that he spoke with [Appellant] over the phone regarding
      the 3-18 months incarceration and he knew that [Appellant] was
      not a permanent resident in the United States.             From the
      conversation over the phone[,] he found out that [Appellant] did
      not have any immigration detainer lodged against him. Attorney
      Mosebrook understood that although no current detainer was
      lodged against him, it did not mean that a detainer could not be
      lodged against him. Therefore, Attorney Mosebrook advised
      [Appellant] to talk with an immigration attorney regarding the
      consequences . . . a guilty plea . . . would have on his immigration
      status. Attorney Mosebrook has no idea whether [Appellant] took
      his advice. The Public Defender’s Office in Franklin County of
      Pennsylvania does not have a policy requiring public defenders to
      sign documents with clients to confirm their immigration status.
      When negotiating with the Franklin County District Attorney’s
      Office regarding the guilty plea, Attorney Mosebrook mentioned
      [Appellant]’s immigration status to the district attorney and the
      possible impact of the guilty plea on [Appellant]’s immigration
      status.     Attorney Mosebrook did not mention [Appellant]’s
      immigration status to the trial court at the time of the plea and
      sentencing.

Id. at 1-2.




                                     -3-
J-S26019-22


       On January 27, 2022, the PCRA court entered an order denying

Appellant’s petition. This appeal followed.5

       Before we may conduct any substantive analysis, we must examine

whether PCRA counsel has met the procedural requirements for withdrawing

as counsel.

             Counsel petitioning to withdraw from PCRA representation .
       . . must review the case zealously. [PCRA] counsel must then
       submit a “no-merit” letter to the trial court, or brief on appeal to
       this Court, detailing the nature and extent of counsel’s diligent
       review of the case, listing the issues which petitioner wants to
       have reviewed, explaining why and how those issues lack merit,
       and requesting permission to withdraw.

             Counsel must also send to the petitioner: (1) a copy of the
       “no merit” letter/brief; (2) a copy of counsel’s petition to
       withdraw; and (3) a statement advising petitioner of the right to
       proceed pro se or by new counsel.

              Where counsel submits a petition and no-merit letter that. .
       . satisfy the technical demands of Turner/Finley, the court —
       trial court or this Court — must then conduct its own review of the
       merits of the case. If the court agrees with counsel that the claims
       are without merit, the court will permit counsel to withdraw and
       deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

       Instantly, we conclude that PCRA counsel has substantially complied

with the requirements of Turner/Finley.           Specifically, PCRA counsel’s


____________________________________________


5 Appellant complied with the PCRA court’s directive to file a Pa.R.A.P. 1925(b)
statement of errors complained of on appeal. On April 11, 2022, the court
issued a Pa.R.A.P. 1925(a) opinion.


                                           -4-
J-S26019-22


Anders brief and petition to withdraw detail the nature and extent of his

review, address the issue raised at the PCRA hearing, and determine that the

claim lacks merit. In his petition, PCRA counsel indicated that he reviewed all

issues for appeal, researched the law and reviewed the facts to find any issue

of merit, and concluded that Appellant is barred from relief because he is

currently not serving a sentence as required by the PCRA. See Petition of

Appellant[’s] Counsel for Leave to Withdraw, 6/10/22, at 1 (unpaginated). In

his letter to Appellant, PCRA counsel indicated he sent Appellant his petition

to withdraw, as well as his Anders brief, and notified him that he had the

right to retain private counsel or proceed pro se.     See Letter from PCRA

Counsel to Appellant, 6/10/22, at 1 (unpaginated). Appellant has not filed a

response to counsel’s request to withdraw. As counsel has complied with the

technical   requirements   to   withdraw   his   representation   pursuant   to

Turner/Finley, we must now conduct our independent review of the issues

raised by counsel and determine whether the issues lack merit. See Walters,

135 A.3d at 591.

      Appellant raises the following issues: (1) whether trial counsel’s failure

to “inform or advise [Appellant] of the immigration ramifications of a plea and

instead telling him to consult an immigration attorney while incarcerated

violates” Padilla and, therefore, constitutes ineffective assistance; and (2)

whether a defendant raising [Padilla] violations must prove the outcome of a




                                     -5-
J-S26019-22


case or innocence before they can succeed on an ineffective assistance of

counsel claim, based on Padilla[?]” Anders Brief at 8.6

       Based on the nature of Appellant’s claims, we are guided by the

following. Our standard of review regarding the denial of PCRA relief calls for

us to determine whether the ruling of the PCRA court is supported by the

record and free of legal error. See Commonwealth v. Busanet, 54 A.3d 35,

45 (Pa. 2012). “Our scope of review is limited to the findings of the PCRA

court and the evidence of record, viewed in the light most favorable to the

party who prevailed in the PCRA court proceeding.” Id.7

       Relevant to the matter herein, although it is unclear exactly when

Appellant was released, it is undisputed that he is no longer serving his

sentence for the conviction at issue.8 See Anders Brief at 10 (“As of April


____________________________________________


6 The Commonwealth filed a letter with this Court on June 27, 2022, indicating
that it would not be filing an appellee’s brief in the matter. See Letter,
6/27/22.

7 Moreover, “[a] PCRA court passes on witness credibility at PCRA hearings,
and its credibility determinations should be provided great deference by
reviewing courts. Indeed, one of the primary reasons PCRA hearings are held
in the first place is so that credibility determinations can be made[.]”
Commonwealth. v. Johnson, 966 A.2d 523, 539 (Pa. 2009) (citations
omitted). See also Commonwealth v. Flor, 259 A.3d 891, 910-11 (Pa.
2021).

8 At the time of the PCRA hearing, Appellant was being held in Massachusetts
because he indicated that the county jail in Pennsylvania had closed but he
also stated he was there on an immigration detainer. See N.T., 1/7/22, at 5-
6. Moreover, we point out the tail end of his sentence had expired in June of
2022.


                                           -6-
J-S26019-22


30, 2022, Appellant has completed his sentence and is no longer serving on

parole.”); see also Motion for Post Conviction Collateral Relief, 9/13/21, at 1

(“I have completed all sentence.”) (grammatical error in original).

      Therefore, we must consider whether Appellant is eligible for relief under

the PCRA.   Section 9543(a)(1)(i) sets forth the eligibility requirements, in

relevant part, as follows:

      (a) General rule. — To be eligible for relief under this subchapter,
      the petitioner must plead and prove by a preponderance of the
      evidence all of the following:

      (1) That the petitioner has been convicted of a crime under the
      laws of this Commonwealth and is at the time relief is granted:

         (i) currently serving a sentence of imprisonment, probation
         or parole for the crime [or]

         (ii) awaiting execution of a sentence of death for the
         crime[.] . . .

42 Pa.C.S. § 9543(a)(1)(i)-(ii) (emphasis added).

             Case law has strictly interpreted the requirement that the
      petitioner be currently serving a sentence for the crime to be
      eligible for relief.

                Here, the denial of relief for a petitioner who has
         finished serving his sentence is required by the plain
         language of the statute. To be eligible for relief a petitioner
         must be currently serving a sentence of imprisonment,
         probation or parole. To grant relief at a time when appellant
         is not currently serving such a sentence would be to ignore
         the language of the statute.

      Commonwealth v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997)
      (emphasis in original).




                                      -7-
J-S26019-22


Commonwealth v. Plunkett, 151 A.3d 1108, 1109 (Pa. Super. 2016)

(emphasis in original). Consequently, courts lose jurisdiction over matters

when a defendant’s sentence expires. See Commonwealth v. Turner, 80

A.3d 754, 769 (Pa. 2013)

      In addressing Appellant’s claim, we are guided by Commonwealth v.

Descardes, 136 A.3d 493 (Pa. 2016). In Descardes, the petitioner was a

Haitian national, who had resident alien status, in the United States.

Descardes, 136 A.3d at 494.          He had pled guilty to insurance fraud and

conspiracy to commit insurance fraud.        Id.   He was “not advised prior to

entering his plea that deportation was a collateral consequence of his plea

pursuant   to   the    Immigration    and    Naturalization   Act,   8   U.S.C.   §

1227(a)(2)(A)(iii) (deportation is automatic upon a conviction for an

aggravated felony).”     Descardes, 136 A.3d at 494.          After he completed

serving his probationary sentence in 2007, he went on a personal business

trip in 2009.    Id.    When he attempted to reenter the United States,

immigration officials denied him reentry due to his convictions.         Id.   The

petition argued that his plea counsel was ineffective for failing to advise him

of the mandatory consequence of deportation and sought to have his

conviction vacated and his guilty plea withdrawn in light of Padilla. Id. at

494-95.    The Pennsylvania Supreme Court concluded his “PCRA petition

should have been dismissed because, as he was no longer incarcerated at the

time it was filed, he was ineligible for PCRA relief, and, thus, both the PCRA


                                       -8-
J-S26019-22


court and the Superior Court lacked jurisdiction to entertain the petition.” Id.

at 503. Here, like Descardes, Appellant is ineligible for relief under the PCRA

because he completed his sentence even though he raised a Padilla claim.

      We find this Court’s decision in Plunkett dispositive in the present

matter. There, the defendant was on probation at the time he filed his PCRA

petition.   Plunkett, 151 A.3d at 1109.          The defendant “completed his

sentence after the PCRA hearing and order denying him relief, as well as after

filing his notice of appeal, but prior to the transmittal of the certified record to

this Court.” Id. at 1110. A panel of this Court determined the defendant was

ineligible for relief, finding “the statutory requirement that a PCRA petitioner

be currently serving the sentence is applicable to the instant circumstance

where the PCRA court’s order was issued while petitioner was still serving the

required sentence, but that sentence terminated prior to the resolution of his

appeal.”    Id. at 1112-13.       Like the defendant in Plunkett, Appellant

completed his sentence after the PCRA hearing and the court’s order denying

him relief, as well as after filing his notice of appeal, but while the matter was

pending before us.

      Our decision is also supported by this Court’s discussion in Turner,

which was summarized by the Plunkett Court as follows:                    “Turner

[ultimately] determined, because the petitioner’s liberty interest was no

longer affected after his or her sentence was completed, there was no due

process violation in denying relief when the PCRA petition had been filed in a


                                       -9-
J-S26019-22


timely manner, but the sentence expired prior to any adjudication.” Plunkett,

151 A.3d at 1110. The Turner Court stated:

            We agree with the Commonwealth that due process does
     not require the legislature to continue to provide collateral review
     when the offender is no longer serving a sentence. Analogously,
     because the common law and statutory writ of habeas corpus in
     federal court challenges the basis of criminal conviction and
     custody, it requires that a petitioner be in custody before habeas
     jurisdiction can attach. Preiser v. Rodriguez, 411 U.S. 475, 484
     (1973) (providing that the essence of the common law writ of
     habeas corpus is an attack by a person in custody upon the legality
     of that custody, and that the traditional function of the writ is to
     secure release from illegal custody); United States ex rel.
     Dessus v. Pennsylvania, 452 F.2d 557, 559-60 (3d Cir. 1971)
     (“the sine qua non of federal habeas corpus jurisdiction is that
     petitioner be ‘in custody’ . . .” even as to claims of constitutional
     dimension: “Thus, custody is the passport to federal habeas
     corpus jurisdiction. Without custody, there is no detention.
     Without detention, or the possibility thereof, there is no federal
     habeas jurisdiction.” (emphasis added)). See also 28 U.S.C. §
     2255(a) (extending the right to seek habeas corpus relief to “[a]
     prisoner in custody under sentence” of a federal court); 28 U.S.C.
     § 2254(b) (extending the right to “a person in custody pursuant
     to the judgment of a State court”). Accordingly, because [the
     p]etitioner’s liberty is no longer burdened by a state sentence, she
     has no due process right to collateral review of that sentence.

            Because individuals who are not serving a state sentence
     have no liberty interest in and therefore no due process right to
     collateral review of that sentence, the statutory limitation of
     collateral review to individuals serving a sentence of
     imprisonment, probation, or parole is consistent with the due
     process prerequisite of a protected liberty interest. 42 Pa.C.S. §
     9543(a)(1)(i). Of course, the legislature was free to extend a
     statutory right of collateral review to individuals like [the
     p]etitioner who had completed their sentence and, had they done
     so, they would be constitutionally obligated to ensure that those
     rights were impacted only in accord with due process. See Evitts
     v. Lucey, 469 U.S. 387, 401 (1985) (“when a State opts to act in
     a field where its action has significant discretionary elements, it
     must nonetheless act in accord with the dictates of the


                                    - 10 -
J-S26019-22


       Constitution—and, in particular, in accord with the Due Process
       Clause”)[.] . . .

Turner, 80 A.3d at 765-66. Accordingly, Appellant is not entitled to relief

pursuant to Plunkett and Turner.9

       Additionally, it merits mention that while it appears Appellant is

currently incarcerated due to the actions of a federal government agency, he

is no longer serving his judgment of sentence for the underlying terroristic

threats conviction. See 42 Pa.C.S. § 9543(a)(1)(i) (providing to be eligible

for relief under the PCRA the petitioner must be “currently serving a sentence

of imprisonment . . . for the crime”) (emphasis added). Accordingly, because

Appellant is no longer serving the sentence being challenged herein, we

conclude that he is not eligible for PCRA relief.10

____________________________________________


9 Moreover, it merits mention that Commonwealth v. Delgros, 183 A.3d
352 (Pa. 2018), is not applicable to the instant matter. There, the defendant
was convicted of receiving stolen property and sentenced only to pay a fine
and restitution. Id. at 354. The court did not impose any imprisonment,
probation, or parole. Id. The defendant then raised an ineffective assistance
of counsel claim in a post-sentence motion. Id. In reversing a decision by a
panel of this Court, the Pennsylvania Supreme Court “require[d] trial courts
to examine ineffectiveness claims [raised in post-sentence motions] when the
defendant is ineligible for PCRA review.” Id. at 353. However, Delgros is
distinguishable from the present case because here, Appellant was sentenced
to a term of incarceration as opposed to a fine or restitution amount.

10 While our rationale differs from the PCRA court insofar as it did not conduct
an eligibility analysis, it is well-settled that we may affirm on any basis. See
Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super. 2010). In
any event, even if Appellant were eligible for review, we would affirm on the
basis of the PCRA court’s April 11, 2022, opinion. See PCRA Ct. Op. at 3-8
(finding: (1) though Attorney Mosebrook did not advise Appellant of the
(Footnote Continued Next Page)


                                          - 11 -
J-S26019-22


       Lastly, after conducting our independent review, we agree with PCRA

counsel that there is no basis for relief in the present case. See Walters, 135

A.3d at 591. Accordingly, we affirm the PCRA court’s dismissal of Appellant’s

petition, and we grant counsel’s petition to withdraw.

       Order affirmed. PCRA Counsel’s petition for leave to withdraw granted.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




____________________________________________


potential deportation consequences of his guilty plea, counsel did advise
Appellant to talk with an immigration attorney regarding the consequences of
a guilty plea; (2) applying the rule in Commonwealth v. Wah, 42 A.3d 335
(Pa. Super. 2010), Attorney Mosebrook acted within the range of
professionally competent assistance and did not violate Padilla; and (3)
Appellant failed to demonstrate that he was prejudiced by counsel’s actions
and that the outcome of the proceedings would have been different).


                                          - 12 -